Court of Appeals
of the State of Georgia

                                        ATLANTA,____________________
                                                 June 27, 2022

The Court of Appeals hereby passes the following order:

A22A1422. GELESTER NAPOLEON JENKINS, JR. v. THE STATE.

      In January 2018, Gelester Napoleon Jenkins, Jr., was convicted of violation of
oath by public officer, and he was sentenced to five years, to serve the first three in
confinement. Jenkins’ trial counsel filed a timely motion for new trial, which was
later amended to include a motion to modify his sentence. Jenkins obtained new
counsel, and on February 2, 2022, the trial court entered an order denying his
motions. Jenkins filed a pro se notice of appeal on March 3, 2022.
      “A criminal defendant in Georgia does not have the right to represent himself
and also be represented by an attorney, and pro se filings by represented parties are
therefore unauthorized and without effect.” Tolbert v. Toole, 296 Ga. 357, 363 (3)
(767 SE2d 24) (2014) (punctuation omitted). Here, the record shows that Jenkins was
represented by counsel at the time the trial court entered its order denying his motion
for new trial and to modify sentence, and nothing in the record indicates that the
attorney either withdrew or was relieved from representing Jenkins. See White v.
State, 302 Ga. 315, 318 (2) (806 SE2d 489) (2017) (rejecting defendant’s argument
that representation terminates upon entry of judgment and sentence and holding that
it continues for at least 30 days after entry of judgment). Under these circumstances,
Jenkins’ pro se notice of appeal is a legal nullity. See Soberanis v. State, 345 Ga.
App. 403, 405 (812 SE2d 800) (2018).
     Accordingly, the appeal is hereby dismissed.

                                    Court of Appeals of the State of Georgia
                                           Clerk’s Office, Atlanta,____________________
                                                                     06/27/2022
                                           I certify that the above is a true extract from
                                    the minutes of the Court of Appeals of Georgia.
                                            Witness my signature and the seal of said court
                                    hereto affixed the day and year last above written.


                                                                                   , Clerk.